BOARDMAN, Judge.
On this appeal by respondent/husband from a final judgment of dissolution of marriage and other relief we find one point to have merit.
The trial court found that petitioner/wife had a special equity in Key Packaging Company, Inc. and awarded her a one-third interest in the business. Appellant was directed to transfer to appellee one-third of all the shares in Key Packaging held by him at that time and one-third of any shares he might acquire as a result of certain agreements referred to as the Wing Agreements which included an employment contract and a stock redemption plan. It seems to us that the trial judge’s intent by this somewhat unusual arrangement was to insure that appellee would receive one-third of any stock in Key Packaging obtained by appel*1320lant which was the subject of the Wing Agreements. Under the special circumstances of this case the trial court’s order was correct in this regard.
The trial court erred, however, in additionally granting an equitable lien on one-third of the shares currently owned or subsequently acquired by appellant. Accordingly, the following portion of the final judgment is stricken: “The Petitioner is hereby granted an equitable lien on all such interests to the extent of her one-third (V3) undivided interest therein.”
AFFIRMED in part; REVERSED in part; and REMANDED.
GRIMES, C. J., and RYDER, J., concur.